El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El demandante establece apelación contra la siguiente sentencia:
“En este caso la demandada presentó una excepción previa de falta de causa de acción que consta unida a los autos.
“Discutida que fué dicha excepción en corte abierta por los abo-gados de ambas partes, la Corte la declaró con lugar en los siguien-tes términos:
“La Corte declara con lugar la excepción previa de falta de causa de acción. No aparece de la demanda que los hechos que se fundan tuvieran como causa un acto ilegal o negligencia criminal •de la- demandada como patrono del demandante ni tampoco, en caso *415afirmativo, que baya renunciado los beneficios de la Ley de Indem-nizaciones a Obreros. Yéase Sec. 21 de dieba Ley No. 10 de 1918. Tomo de Leyes de diebo año, Pag. 83.
“Por lo expuesto creemos que procede dictar sentencia declarando sin lugar la demanda y ordenando el archivo, con costas al deman-dante.
“El Secretario librará la correspondiente orden de ejecución.
“Pronunciada en Corte abierta el trece y registrada boy día diez y siete de Marzo de 1925.
(fdo.) Charles E. Foote,
Juez 1er. Dto.”
Insiste el apelante en que:
“Primer error. — La Corte cometió error al desestimar la de-manda por el fundamento de que en ella no se alegan hechos que demuestren un acto ilegal o negligencia criminal de la demandada.
“Segundo error. — -La Corte sentenciadora cometió error al decla-rar para ejercitar esta acción era necesario la previa renuncia ex-presa de los beneficios de la Ley No. 10 de 1918.
“Tercer error. — La Corte de Distrito cometió error al dictar sen-tencia inmediatamente sin dar oportunidad al demandante para en-mendar su demanda.”
La primera de estas tres cuestiones fué resuelta en sentido adverso al apelante en el caso de Rodrigues v. Sucesión Paoli, 31 D.P.R. 486. Véase también el caso de Camuñas v. New York & P. R. S. S. Co., 260 Fed. 40, y Camuñas v. P. R. Ry., Light & Power Co., 272 Fed. 924.
La segunda proposición en la cual se funda el apelante es quizás algo más meritoria, pero su resolución final puede ser pospuesta basta que hayamos tenido el beneficio de una presentación más completa del asunto de como ba tratado de hacerlo cualquiera de las partes en este caso. El apelante puede fácilmente evitar todo riesgo en el presente caso redactando de tal modo su demanda enmendada que no baya lugar a duda o inferencia.
Apreciadas todas las circunstancias creemos que al de-mandante debió habérsele dado una oportunidad para en-mendar al ser declarada con lugar la excepción previa de *416que la demanda no aduce hechos suficientes para constituir una causa de acción, y por esta razón debe revocarse la sen-tencia apelada.